Citation Nr: 0832426	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1967 
to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee where the RO denied service connection 
for post-traumatic stress disorder (PTSD).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. §4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2007).  The veteran's service personnel records do 
not reflect any engagement in combat, combat award, or 
receipt of combat wounds.  As a result, the veteran's 
statements must be corroborated by credible supporting 
evidence to establish the occurrence of any claimed 
stressors.  Cohen v Brown, 10 Vet. App. 128, 142 (1997).  

The veteran has claimed several stressors that caused his 
PTSD, but only one claimed stressor is corroborated.  The 
veteran's service treatment records corroborate that a 
confrontation apparently took place between the veteran and a 
supervisor.  The veteran asserts that he had a confrontation 
with his supervisor over the cancellation of "R & R" which 
resulted in the veteran's visit to a service clinician.  The 
veteran claims the service clinician authorized the veteran's 
"R & R" and medicine for his nerves.  

Service treatment records show that in January 1971 the 
veteran was treated due to "nerves agitation" and 
prescribed Librium.  A notation in the January 1971 treatment 
record makes reference to checking on the complaint regarding 
R&R with a first sergeant.  

An October 2007 VA medical record shows a diagnosis of PTSD 
for the veteran, however, the examiner notes that the 
veteran's claims file was not available for review.  
Additionally, the October 2007 examination does not 
specifically address whether the confrontation stressor was 
the link to the veteran's current symptomatology.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  As the 
prior VA examination has shown to be inadequate, the Board 
finds that a remand for a new VA examination is warranted to 
address whether the confrontation stressor is linked to the 
veteran's current symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded an examination by a board 
of two VA psychiatrists, if available, who 
have not previously examined him to 
determine the diagnoses of all psychiatric 
disorders that are present.  The RO must 
specify for the examiners the stressor the 
Board has determined is established by the 
record (a confrontation with a superior 
over the cancellation of "R&R") and the 
examiners must be instructed that only 
this event may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.

If a diagnosis of PTSD is made, the 
examiners should specify (1) whether the 
stressor found to be established by the 
record by the Board was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and the in-service 
stressor found to be established by the 
record by the Board and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report should 
include the complete rationale for all 
opinions expressed.  

All necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiners prior to 
the examination.  

2.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete and the psychiatric 
examination, if appropriate, is adequate 
for rating purposes, the claim should be 
readjudicated by the RO with consideration 
of 38 C.F.R. § 3.304(f).  If action 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).




